Ellsworth, J.
From this scire facias it appears that the plaintiffs recovered judgment against Calvin Durand of Milford in this state, for the sum of $3,054.49 damages, and $22.49 costs, in the superior court liolden in New Haven, on *196the first Tuesday of September, 1849. The present defendants, Henry P. Haven, Charles Prentiss and Thomas W. Perkins, were factorized in that suit, as debtors of Durand. Judgment having been recovered, execution was taken out and demand made upon the garnishees, but they refused payment, whereupon the present suit was brought to recover of them the amount of the judgment. The defendants filed a motion, informing the court that they had received notice from one Maxwell and one Hart, that they were the owners of the debt by virtue of an assignment from Durand, and that the defendants must not make payment to any person but themselves, and prayed for an order under the statute for notice to be served on Maxwell and Hart to come in and assume the defense of the case, that the ownership of the debt might be settled among the claimants, so that they might safely pay the debt to the true owners, without further litigation; which order they obtained, and under it have cited in Maxwell and Hart, who have assumed the defense, and are making defense in the name of the garnishees. Of course the garnishees admit that they owe the debt to one of the parties, and are ready to pay as soon as the question of title is settled.
The plaintiffs, in making out their claim to the debt by their attachment of it under the original process, read in evidence the record of their judgment against Durand in the original factorizing suit. To avoid the effect of this judgment the defendants offered to prove that, at the time when the copy of the original writ was said to have been left with Durand in service at his place of abode in Milford, he was not an inhabitant of or resident in Milford, and had no usual place of abode in the state, but was an inhabitant of the state of New York, and domiciled in the city of New York. On objection made by the plaintiffs’ counsel, the court excluded the evidence. The correctness of this ruling is the question presented for our consideration. Two questions obviously arise upon this inquiry: First, can the defendants themselves, either as garnishees or as assignees of the debt, take advantage of the fact which they set up, or is it one which belongs to Durand alone to take advantage of ? and secondly, can it be set up *197either by him or by the defendants in this collateral manner, in opposition to the judgment which stands unreversed ?
With regard to the first point, it is obvious that the invalidity of that judgment is of no importance to these defendants, in their position as assignees of the debt, unless the plaintiffs’ attachment is of an earlier date than their assignment. If the fact be not so, that is, if the debt was legally assigned to them before the plaintiffs attached it, the judgment is obviously of no avail against them, however valid it may be in itself. It could create no lien upon the debt except subject to their prior rights, or rather it could create no lien at all, since the debt would have wholly ceased to be the property of Durand and the attachment would take nothing. But if, as we have understood to be conceded, though the fact does not appear upon the record or xipon the motion, the assignment of the debt to the defendants was after the attachment of it by the plaintiffs, then the defendants took the exact interest of Durand in the debt, neither more nor less, which was an interest subject to the lien of the plaintiffs’ attachment, so far as that attachment and the proceedings founded upon it were regular and legal. Taking therefore the interest of Durand they would stand precisely in his place, and could make any defense which he could make, and none which he could not make—taking it for granted that they did not take under any such stipulation as to the prior lien of the attachment that they would be bound by it. This brings us then to the second inquiry, what could Durand do himself? Could he attack the judgment collaterally, or must it, if avoided at all, be regularly-reversed by some direct proceeding for that purpose.
This judgment was recovered before one of our own courts of general jurisdiction, and so is distinguishable from the judgment of a foreign court, or one of a limited and special jurisdiction. The question here turns upon this distinction.
We do not understand that, upon the authorities at home or abroad, there is any contrariety of opinion, that a domestic judgment rendered by a court of general jurisdiction, where no want of jurisdiction is apparent on the record, can not be collaterally attacked. If it be a foreign judgment, or the *198judgment of a court of limited jurisdiction, or the want of jurisdiction is apparent on the record, it can be collaterally attacked; for then the jurisdiction is not presumed, or the presumption is repelled by the record itself, and the judgment is an absolute nullity if the want of jurisdiction in fact exists. This subject with its various distinctions was carefully considered and passed upon by this court, in the late cases of Sears v. Terry, 26 Conn., 273, and Sanford v. Sanford, 28 id., 6 ; and in the less recent ones of Pearce v. Olney, 20 id., 544, Wood v. Watkinson, 17 id., 500, and Aldrich v. Kinney, 4 id., 380. We think this point is no longer open to dispute. See likewise 2 Am. Lead. Cases, (ed. 1857,) 812, Cook v. Darling, 18 Pick., 393, Granger v. Clark, 22 Maine, 128, and Burgess v. Tweedy, 16 Conn., 39.
If this rule of law be applicable to the present case ■ it is decisive of it; and we think it is directly applicable. The defendants’ counsel insist that jurisdictional facts are never found absolutely and conclusively, by any court, whether its jurisdiction be general or special; and that to this extent any record may be attacked and disproved. We can not yield to this claim. Jurisdictional facts, such as service of the writ and the like, are presumed, and conclusively presumed, in the case of a domestic court of general jurisdiction, unless the record itself shows the contrary, which the present does not; and we suppose the same would be true of a foreign judgment of the same character, were it not that a citizen here can not by any process reach a foreign judgment, to get it reversed, without going to the foreign jurisdiction where the judgment was rendered, which is never required of our own citizens or inhabitants.
Jurisdictional facts are conclusively presumed in courts of general jurisdiction, even when not found by the court. But in the present case it is not necessary to rest upon that presumption, for the jurisdictional.fact called in question by the defendants is found by the court. The superior court finds that the suit against Durand was regularly brought to that term of the court. The language of the record is, “ This action came to the present term of this court; ” which finding, (and *199it is not merely formal) can not be true, unless the writ was duly served on Durand. This is the usual record in such cases in courts of law ; though a more direct finding of the fact of service is usually made in decrees in equity.
But the counsel for the defendants urge the extreme hardship to which a party may be subjected, if he may not deny and disprove the service of the writ, when he can clearly show that in fact no service was ever made on him, and that he never had notice of the suit in any form, and never heard of the judgment against him until it was made the ground of an action. They say, with great emphasis, and the argument is certainly a forcible one, can it be that a clerk of the court may fabricate a record, or an officer make a false return of service, and yet there be no escape for one who is thus by a judgment in the suit made heavily indebted, or found guilty of a wrong, when in fact he is perfectly innocent, or never owed the debt, and could show it clearly if he had a chance ? Will a court, they ask, because it has a general jurisdiction, protect and give effect to such a fraud ?
It will not be claimed, and has not been on the argument, that when a court has jurisdiction its record speaks absolute verity, because it is the record of the court’s doings; and being a court of final jurisdiction, there must be an end to the matter in dispute, if it be possible to reach that end at all. And it is so necessary that confidence should be reposed in courts of a high character, as well as in the records of such courts, that on the whole, and in view of all the considerations affecting the subject, it is the only safe rule to give the decisions of courts of general jurisdiction full effect so long as they remain in force, rather than to leave them open to be attacked in every way and on all occasions. Being domestic judgments, they can, if erroneous, be reviewed by proceedings instituted directly for the purpose and reversed on error, or by a new trial, and, if the danger is imminent and special, relief can be temporarily if not finally obtained by application to a court of equity. This was done in the case of Pearce v. Olney, above referred to. Any other rule with regard to judgments of such courts would be attended in its application with very *200great embarrassment, and would be very dangerous in its general operation. The general good clearly requires, and has therefore established the rule, that domestic judgments of courts of general jurisdiction can not be attacked collaterally.
The reason why this rule is not extended to the judgments of all courts, is, as we have before suggested, that the law conclusively presumes the jurisdictional facts in the case of a judgment of a court of general jurisdiction so long as the record shows nothing to the contrary, but does not make any such presumption in favor of the judgments of courts of limited jurisdiction. The jurisdiction of such courts not being presumed must depend upon actual facts, which of course are open to dispute, and not concluded by the record; for if the jurisdictional facts did not exist the court really had no jurisdiction, and its record is not in the eye of the law an absolute verity, but a mere unauthorized narration.
These are the reasons in brief why the ruling of the superior court is in our judgment correct and must be sustained. We therefore do not advise a new trial.
In this opinion Hinman, 0. J., concurred ; Butler, J., having tried the case in the court below, did not sit.